Citation Nr: 9902990	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO. 93-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychosis as 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. J. Van Cara, Ph.D




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board denied service connection for an acquired 
psychiatric disorder, to include PTSD in July 1988.  In a 
March 1995 decision, the Board reopened the veteran's claim 
of entitlement to service connection for PTSD, and directed 
the RO to adjudicate on a de novo basis the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  The RO was also directed to readjudicate whether 
new and material evidence had been added to the file, since 
the July 1988 Board decision on the merits, to warrant 
reopening the veteran's claim of entitlement to service 
connection for psychosis.  Subsequently, the RO granted 
service connection for post-traumatic stress disorder in a 
July 1995 rating decision and assigned a 10 percent 
disability rating, with which the veteran expressed 
disagreement.  In an August 1996 Board decision, it was 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  In the same decision, the Board also determined that a 
claim of entitlement to service connection for a psychosis as 
secondary to service-connected PTSD had been raised.  The 
Board directed that the RO adjudicate the claim of 
entitlement to service connection for a psychosis as 
secondary to service-connected PTSD.  The Board further 
determined that the issue of entitlement to an increased 
rating for PTSD was inextricably intertwined with the issue 
of entitlement to service connection for a psychosis as 
secondary to service-connected PTSD and remanded this issue 
also.  


REMAND

Review of the claims file shows that subsequent to his 
discharge from active duty in February 1970, the veteran had 
been diagnosed with paranoid schizophrenia and 
undifferentiated schizophrenia on several VA examinations and 
on private treatment records.  PTSD was rejected as a 
diagnosis on reports of VA examinations conducted in November 
1985 and December 1987.   

On a letter dated in January 1992 from A.J.V.C., Ph.D, it was 
reported that the veteran was first examined in 1978.  The 
psychologist opined that the veteran had PTSD, "the stress 
of which can bring on or exaggerate [the veteran's] episodes 
of paranoid schizophrenia."  

A report of a VA examination conducted in November 1992 
included a diagnosis schizoaffective disorder.  The examiner 
who conducted the examination was unsure of the presence of 
PTSD.  

A report of a VA examination conducted in May 1995 included a 
diagnosis schizoaffective disorder and mild PTSD.  

At a local RO hearing conducted in February 1996, A.J.V.C., 
Ph.D, testified that the veteran developed schizophrenia as 
secondary to his PTSD.  

A February 1997 VA examination resulted in a diagnosis of 
chronic depressed type schizoaffective disorder which began 
during active duty or within a few months after discharge 
from active duty.  No PTSD was found.  

By letter dated in March 1997, A.J.V.C., Ph.D, noted that the 
veteran had chronic and severe PTSD which exaggerated 
episodes of paranoid schizophrenia.  

A report of a June 1998 VA examination included a diagnosis 
of chronic schizoaffective disorder.  No PTSD was found.  No 
etiology of the disorder was provided.  

The Board is of the opinion that a Remand is required in 
light of the above conflicting diagnoses regarding PTSD and 
schizophrenia and the etiology of the disorders on a direct 
or secondary basis and there relationship, if any, to the 
veteran's period of active duty.  

The Board further finds that the issue of entitlement to an 
increased rating for PTSD is inextricably intertwined with 
the issue of entitlement to service connection for a 
psychosis as secondary to PTSD.   

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board will not decide the issues of entitlement 
to service connection for a psychosis as secondary to PTSD 
and entitlement to an increased rating for PTSD pending a 
remand of the case to the regional office (RO) for further 
development as follows:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for any 
mental disorder since service.  After 
securing any necessary authorizations, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  After copies of all such records have 
been associated with the claims file to 
the extent possible, the veteran should 
be accorded an examination by a board of 
two VA psychiatrists who have not 
previously examined him, if possible, to 
determine the nature of any psychiatric 
disorders he may have.  The examination 
must be conducted by a Board of two 
psychiatrists.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of the examination.  All 
findings should be reported in detail.  
Any further indicated special studies 
should be conducted.  The examiners 
should review the results of any testing 
prior to completion of the report.  The 
examiners must express an opinion as to 
the etiology of any mental disorder(s) no 
matter how diagnosed found on examination 
and whether or not the mental disorder(s) 
found is (are) caused or chronically 
worsened by the service connected PTSD.  
The examiner's should also comment on the 
veteran's social and industrial 
impairment due to any mental disorders 
found on examination.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for a psychosis as 
secondary to PTSD and entitlement to an 
increased rating for PTSD.  If PTSD is 
ruled out as a diagnosis, the RO should 
take appropriate action.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


